Case 4:21-cv-00631-SDJ-KPJ Document 4 Filed 08/17/21 Page 1 of 2 PageID #: 78




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

MR. MICHAEL MOATES,                         §
                                            §
                   Plaintiff,               §
                                            §
v.                                          §   CIV. A. NO. 4:21-cv-00631-SDJ-KPJ
                                            §
LONE STAR COLLEGE SYSTEM,                   §
DR. HRISAFIA BEKIARIS, DR. JESS             §
KELLY, AND LESLIEANN THOMAS,                §
DR. CHRISTOPHER ALLEN, AND                  §
ALICIA GUEVARA,                             §
                                            §
                   Defendants.              §   JURY TRIAL DEMANDED


            Plaintiff Michael Moates and Defendant Lone Star College System’s
                        Joint Stipulation of Dismissal with Prejudice


         Pursuant to FRCP 41(a)(1)(A)(ii), Plaintiff Michael Moates and Defendant

Lone Star College System jointly request that the Court enter an order dismissing

the above styled and numbered matter in its entirety, with prejudice. Further, the

parties stipulate that each party should bear its own attorneys’ fees and costs.

                                                Respectfully submitted,


                                                 /s/ Michael Moates
                                                Michael Moates
                                                2700 Colorado Boulevard #1526
                                                Denton, TX 76210
                                                Phone: 817-999-7534
                                                michaelsmoates@gmail.com

                                                Pro Se Plaintiff




4844-4641-2790.1
Case 4:21-cv-00631-SDJ-KPJ Document 4 Filed 08/17/21 Page 2 of 2 PageID #: 79




                                             Gray Reed & McGraw LLP

                                              /s/ Stephen J. Quezada
                                             Stephen J. Quezada
                                             Texas Bar No. 24076195
                                             Fed. I.D. No.: 1348753
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Phone: 713-986-7215
                                             Fax: 713-730-5985
                                             squezada@grayreed.com

                                             Attorney-In-Charge for Defendant
                                             Lone Star College System

Of Counsel for Defendant
Lone Star College System:

Jacob A. Lewis
Texas Bar No. 24087924
Fed. I.D. No. 2888141
Gray Reed & McGraw LLP
4600 Thanksgiving Tower
1601 Elm Street, Suite 4600
Dallas, Texas 75201
T: (214) 954-4135
F: (214) 953-1332
jlewis@grayreed.com


                               Certificate of Service

       I hereby certify that on August 17, 2021, the foregoing paper was served on
Plaintiff Michael Moates via email and certified mail, return receipt requested, as
follows:

         Michael Moates
         2700 Colorado Boulevard #1526
         Denton, TX 76210
         michaelsmoates@gmail.com

                                              /s/ Stephen J. Quezada
                                             Stephen J. Quezada




                                         2
4844-4641-2790.1
